DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: Miller, III (USPG 2021/0141453), considered a closest prior art, discloses a computer-implemented method for acoustic signature generation via user sentiment embedding, the method comprising: receiving, by a system comprising one or more processors, user speech comprising an audio signal (figures 1-2, various sensors for obtaining psychological state and contextual state of the user); obtaining, by the system, a user context for at least one user (abstract section, “psychological state”); obtaining, by the system, a user state space for the at least one user (abstract section, “contextual state”); generating, by the system, a sentiment vector based at least in part on the obtained user context and the obtained user state space (abstract section, “determining a vector of action”).  Miller, III fails to explicitly disclose the combination of the limitation regarding: “generating, a set of sentiment signals for the at least one user based on the sentiment vector; embedding the audio signal with the set of sentiment signals to generate an embedded sentiment signal; and generating the acoustic signature by converting the embedded sentiment signal into a frequency domain.”  Furthermore, it would not have been obvious to one of  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zavesky et al. (USPG 2020/0193264) teach a method for synchronizing virtual agent behavior bias to user context and personality attributes.  Jackson et al. (USPG 2015/0277540) teach deriving a context corresponding to a user state from context data such as, for example, sensor context data, database context data, companion context data, and/or user context data, for use to specify a power mode applicable to a part of the apparatus to manage power.  These references are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656